internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-122720 -98 date date a b estate of c x y z m n o p date r plr-122720-98 this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction summary of facts a and b own m and n percent respectively of x corporation and o and p percent respectively of y corporation x and y have only common_stock outstanding x owns all the common_stock and class a preferred_stock of z corporation before the transactions described below the estate of c will have distributed the class b preferred_stock of z corporation equally to a and b for valid business reasons a and b have agreed in an exchange and redemption agreement executed on date r the agreement to undertake the following transactions i b will transfer his y stock the y stock to a in exchange for a‘s class b stock in z and so much of a‘s x stock that the combined fair_market_value of the z and x stock will equal the fair_market_value of the y stock the exchange ii x will redeem a’s remaining x stock the redemption representations the taxpayer has made the following representations regarding the redemption a there are no outstanding warrants to purchase x stock nor are there outstanding debentures or other obligations that are convertible into x stock or would be considered x stock b no notes or other obligations of x will be distributed to a c no shares of x stock are constructively owned by a under sec_318 of the internal_revenue_code a is not related within the meaning of sec_318 to any other x shareholder d no shareholder of x has been or will be obligated to purchase any of the stock to be redeemed e the transaction including the exchange and the redemption is an isolated transaction and is not related to any past or future transaction f x has no plan or intention to issue redeem or exchange additional shares of plr-122720-98 its stock g none of the stock to be redeemed is sec_306 stock within the meaning of sec_306 h there are no declared but unpaid dividends or funds set apart for dividends on any of the stock to be redeemed i the fair_market_value of the consideration to be received by a will as of the date of the agreement approximately equal the fair_market_value of the x stock a submits for redemption j x has no plan or intention to issue redeem or exchange additional shares of its stock there was not and will not be any distribution redemption or issuance of stock of any related corporation in connection with the transaction k the price to be paid_by x for the x stock to be redeemed will not result in a loss to a with respect to those shares rulings based solely on the information submitted and the representations set forth above we rule as follows the redemption will be a complete termination of a’s interest in x under sec_302 see revrul_55_745 c b therefore the amount distributed by x in the redemption will be treated as a distribution in full payment for the x stock surrendered by a sec_302 provided that sec_341 relating to collapsible_corporations is not applicable and the x stock is a capital_asset in a’s hands any gain on the redemption will be capital_gain subject_to the conditions and limitations of subchapter_p chapter subtitle a of the code sec_1222 b will not receive a constructive distribution from x as a result of the redemption of x stock from a rev_rul c b caveats we express no opinion on the federal tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any condition existing at the time of or effect resulting from the proposed transaction not specifically covered by the above rulings in particular no opinion is expressed regarding the plr-122720-98 exchange the rulings in this letter are based on the facts and representations submitted under penalties of perjury in support of the request for rulings verification of that information may be required as part of the audit process procedural statements this ruling letter is addressed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the proposed transaction should attach a copy of this letter to the taxpayer’s federal_income_tax return for the taxable_year in which that part of the transaction affecting the taxpayer is completed under a power_of_attorney on file in this office a copy of this letter is being sent to a sincerely assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
